ACCEPTED
                                                                                                                       01-15-00436-CV
                                                                                                            FIRST COURT OF APPEALS
                                                                                                                    HOUSTON, TEXAS
                                                                                                                10/22/2015 11:02:01 AM
                                                                                                                 CHRISTOPHER PRINE
                         CHAMBERLAIN, HRDLICKA, WHITE, WILLIAMS & AUGHTRY                                                       CLERK
                                           A Partnership of Professional Corporations 
                                                      Attorneys at Law 
                                                    1200 SMITH STREET, SUITE 1400                                    HOUSTON
WILLIAM S. HELFAND                                   HOUSTON, TEXAS 77002-44967                    FILED IN          ATLANTA
SHAREHOLDER                                         713.658.1818       800.342.5829         1st COURT OF APPEALSPHILADELPHIA
DIRECT:   713.654.9630                                     FAX: 713.658.2553                    HOUSTON, TEXAS   SAN ANTONIO
BILL.HELFAND@CHAMBERLAINLAW.COM                    CHWWM@CHAMBERLAINLAW.COM
                                                                                           10/22/2015 11:02:01 AM DENVER
                                                                                            CHRISTOPHER A. PRINE
                                                    October 21, 2015                                Clerk


           Christopher A. Prine                                          Via Electronic Case Filing
           Clerk of the Court
           Court of Appeals First District
           301 Fannin Street
           Houston, Texas 77002-2066


                         Re:   No. 01-15-00436-CV; City of Friendswood and Kevin Holland v.
                               Paul and Carolyn Horn, et al; In the First Court of Appeals.

           Dear Mr. Prine:

                  William Helfand will present oral argument on October 27, 2015 on behalf
           of the Appellants in this matter.

                                                              Sincerely,

                                                              /s/ Bill Helfand

                                                              William S. Helfand
           WSH:lg

           cc:           Aaron Pool
                         James T. Sunosky
                         Donato Minx Brown & Pool, PC
                         3200 Southwest Freeway, Suite 2300
                         Houston, Texas 77027
                         Via Email: apool@donatominxbrown.com
                         Via Email: jsunosky@donatominxbrown.com
           2007306_1